Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 02/11/2021 and 03/09/2021 have been considered by the Examiner and made of record in the application file.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David D. Brush (Reg. No. 34,557) on May 13, 2021.
The application has been amended as follows:
IN THE CLAIMS
Claims 3-4 and 14 are canceled.
Claims 1-2, 5-13 and 15 are amended as presented below:
1. (Currently Amended) A method for managing communication over a communication network between a calling terminal and a called terminal in the event that it is impossible to reach the called terminal in an attempt to establish communication using a first mode, the method comprising the following acts performed by a communication server:
receiving a message comprising an identifier associated with the called terminal and an 
indication according to which the communication is not able to be established,
obtaining a welcome card comprising at least one item of information relating to 
 the at least one item of information comprising at least one alternative communication identifier associated with the user of the called terminal, which is selected and inserted into the welcome card by the communication server according to reachability criteria of the called terminal, and
transmitting the obtained welcome card as a response message to the calling terminal in accordance with an instant messaging protocol, the response message being configured so as to make it possible to trigger communication using a mode different from the first mode.

2. (Currently Amended) The method as claimed in claim 1, wherein 

3. (Canceled) 
4. (Canceled) 

5. (Previously Presented) The method as claimed in claim 1, wherein the welcome card is furthermore generated from an address book associated with the called terminal.

6. (Previously Presented) The method as claimed in claim 1, such that the method furthermore comprises, when a welcome card has been obtained, an act of transmitting, in response to the message comprising an indication according to which the communication is not able to be established, a message designed to cancel the attempt to establish communication without redirection to voicemail.

7. (Previously Presented) The method as claimed in claim 1, wherein the welcome card is such that the information relating to the reachability of the called user is associated with at least one element selected from among the elements contained in the following list:
a schedule,
location data of the first terminal and/or of the second terminal,
a movement speed,

a validity criterion.

8. (Previously Presented) The method as claimed in claim 1, furthermore comprising an act of obtaining communication capabilities of the calling terminal, the welcome card being transmitted using a communication technology compatible with the calling terminal.

9. (Currently Amended) A method for reception of a welcome card by a calling terminal in the event that it is impossible to reach a called terminal using a first mode, the method comprising the following acts:
transmitting a message on a communication network for establishing communication to the called terminal using the first mode, 
receiving a welcome card in accordance with an instant messaging protocol,
wherein the welcome card is generated by a server depending on an identifier of the called terminal and an identifier of the calling terminal, and the welcome card comprises at least one item of information relating to reachability of the called terminal, the at least one item of information comprising at least one alternative communication identifier associated with a user of the called terminal, which is selected and inserted into the welcome card by the server according to reachability criteria of the called terminal, the welcome card furthermore being configured so as to make it possible to trigger communication using a mode different from the first mode.

10. (Currently Amended) A device for managing communication between a calling terminal and a called terminal in the event that it is impossible to reach the called terminal using a first mode, the device comprising:
	at least one processor; and
	at least one non-transitory computer-readable medium comprising instructions stored thereon which when executed by the at least one processor configure the device to perform acts comprising:
receiving a message comprising an address of the called terminal and an indication according to which the communication is not able to be established,
obtaining a welcome card comprising at least one item of information relating to reachability the at least one item of information comprising at least one alternative communication identifier associated with the user of the called terminal, which is selected and inserted into the welcome card by the device according to reachability criteria of the called terminal, and
transmitting the obtained welcome card to the calling terminal in accordance with an instant messaging protocol, the welcome card being configured so as to make it possible to trigger communication using a mode different from the first mode.

11. (Previously Presented) A notification server comprising the device for managing communication as claimed in claim 10.

12. (Currently Amended) A device for reception of a welcome card by a calling terminal in the event that it is impossible to reach a called terminal using a first mode, the device comprising:
at least one processor; and
at least one non-transitory computer-readable medium comprising instructions stored thereon which when executed by the at least one processor configure the device to:
transmit a message for establishing communication to the called terminal using the first mode,
receive a welcome card in accordance with an instant messaging protocol, wherein the welcome card is generated by a server depending on an identifier of the called terminal and an identifier of the calling terminal, and the welcome card comprises at least one item of information relating to reachability of the called terminal, the at least one item of information comprising at least one alternative communication identifier associated with a user of the called terminal, which is selected and inserted into the welcome card by the server according to reachability criteria of the called terminal, the welcome card furthermore being configured so as to make it possible to trigger communication using a mode different from the first mode.

13. (Currently Amended) The device as claimed in claim 12, wherein the device is comprised by the calling terminal.

14. (Canceled) 
the called terminal in an attempt to establish communication using a first mode, wherein the instructions configure the communication server to:
receive a message comprising an identifier associated with the called terminal and an indication according to which the communication is not able to be established,
obtain a welcome card comprising at least one item of information relating to reachability of a user of the called terminal based on identifiers associated with the calling terminal and with the called terminal, the at least one item of information comprising at least one alternative communication identifier associated with the user of the called terminal, which is selected and inserted into the welcome card by the communication server according to reachability criteria of the called terminal, and
transmit the obtained welcome card as a response message to the calling terminal in accordance with an instant messaging protocol, the response message being configured so as to make it possible to trigger communication using a mode different from the first mode.
Reasons for Allowance
Claims 1-2, 5-13 and 15 are allowed (claims renumbered as claims 1-12).
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9, 10, 12 and 15 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 9-10) filed on 03/09/2021. 
	Regarding claim 1, In addition to Applicant’s amendments and remarks filed on 03/09/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “obtaining a welcome card comprising at least one item of information relating to reachability of a user of the called terminal based on identifiers associated with the calling terminal and with the called terminal, the at least one item of information comprising at least one alternative communication identifier associated with the user of the called terminal, which is selected and inserted into the welcome card by the communication server according to reachability criteria of the called terminal, and
	transmitting the obtained welcome card as a response message to the calling terminal in accordance with an instant messaging protocol, the response message being configured so as to make it possible to trigger communication using a mode different from the first mode.”, in conjunction with other claim elements as recited in claim 1, over any of the prior art of record, alone or in combination.
	Regarding claim 9, In addition to Applicant’s amendments and remarks filed on 03/09/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “receiving a welcome card in accordance with an instant messaging protocol, wherein the welcome card is generated by a server depending on an identifier of the called terminal and an identifier of the calling terminal, and the welcome card comprises at least one item of information relating to reachability of the called terminal, the at least one item of information comprising at least one alternative communication identifier associated with a user of the called terminal, which is selected and inserted into the welcome card by the server according to reachability criteria of the called terminal, the welcome card furthermore being configured so as to make it possible to trigger communication using a mode different from the first mode.”, in conjunction with other claim elements as recited in claim 9, over any of the prior art of record, alone or in combination.
	Regarding claim 10, In addition to Applicant’s amendments and remarks filed on 03/09/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious obtaining a welcome card comprising at least one item of information relating to reachability of a user of the called terminal based on identifiers associated with the calling terminal and with the called terminal, the at least one item of information comprising at least one alternative communication identifier associated with the user of the called terminal, which is selected and inserted into the welcome card by the device according to reachability criteria of the called terminal, and
	transmitting the obtained welcome card to the calling terminal in accordance with an instant messaging protocol, the welcome card being configured so as to make it possible to trigger communication using a mode different from the first mode.”, in conjunction with other claim elements as recited in claim 10, over any of the prior art of record, alone or in combination.
	Regarding claim 12, In addition to Applicant’s amendments and remarks filed on 03/09/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “receive a welcome card in accordance with an instant messaging protocol, wherein the welcome card is generated by a server depending on an identifier of the called terminal and an identifier of the calling terminal, and the welcome card comprises at least one item of information relating to reachability of the called terminal, the at least one item of information comprising at least one alternative communication identifier associated with a user of the called terminal, which is selected and inserted into the welcome card by the server according to reachability criteria of the called terminal, the welcome card furthermore being configured so as to make it possible to trigger communication using a mode different from the first mode.”, in conjunction with other claim elements as recited in claim 12, over any of the prior art of record, alone or in combination.
	Regarding claim 15, In addition to Applicant’s amendments and remarks filed on obtain a welcome card comprising at least one item of information relating to reachability of a user of the called terminal based on identifiers associated with the calling terminal and with the called terminal, the at least one item of information comprising at least one alternative communication identifier associated with the user of the called terminal, which is selected and inserted into the welcome card by the communication server according to reachability criteria of the called terminal, and
	transmit the obtained welcome card as a response message to the calling terminal in accordance with an instant messaging protocol, the response message being configured so as to make it possible to trigger communication using a mode different from the first mode.”, in conjunction with other claim elements as recited in claim 15, over any of the prior art of record, alone or in combination.
Therefore, claims 1-2, 5-13 and 15 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645